Citation Nr: 1143040	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-17 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for sinus headaches; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for elevated liver function test results (claimed as a liver condition secondary to Isoniazid (INH) therapy for tuberculosis and sinusitis); and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a left heel disability; and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a dental disability, to include periodontal disease; and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for cold injury residuals of the lower extremities (claimed as frostbite of the feet); and if so, whether service connection is warranted.

6.  Entitlement to service connection for high cholesterol.

7.  Entitlement to service connection for an adverse drug effect.

8.  Entitlement to service connection for a low back condition (claimed as myofascial pain syndrome, rhabdo, degenerative joint disease, facetal osteoarthritis and backache).

9.  Entitlement to service connection for a cardiac condition (claimed as chest pain).

10.  Entitlement to service connection for a bilateral calf condition, to include as secondary to service-connected pes planus.

11.  Entitlement to service connection for a bilateral Achilles condition, to include as secondary to service-connected pes planus.

12.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to service-connected pes planus.

13.  Entitlement to service connection for a bilateral metatarsal phalangeal joint (MPJ) condition, to include as secondary to service-connected pes planus.

14.  Entitlement to service connection for hypothyroidism, to include as secondary to diabetes mellitus, Type II.

15.  Entitlement to service connection for a bilateral ankle condition, to include as secondary to service-connected pes planus.

16.  Entitlement to service connection for a right knee condition, to include as secondary to service-connected pes planus.

17.  Entitlement to service connection for a left knee condition, to include as secondary to service-connected pes planus.

18.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity (RLE).

19.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity (LLE).

20.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity (RUE).

21.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity (LUE).

22.  Entitlement to a disability rating in excess of 10 percent for dyshidrotic type dermatitis of the hands and feet.

23.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.

24.  Entitlement to recognition of G.R., Jr. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18. 


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran submitted a notice of disagreement with this determination in November 2008, and timely perfected his appeal in April 2010.

The Board notes that additional evidence was submitted by the Veteran following the issuance of the February 2010 statement of the case without a waiver of agency of original jurisdiction consideration.  As this evidence was duplicative of evidence already of record, there is no prejudice to the Veteran by the Board proceeding with the adjudication of his claims.  See 38 C.F.R. § 20.1304 (2011).

The Board also acknowledges correspondence received from the Disabled American Veterans in February 2011 that the Veteran had revoked his power of attorney.  As such, the Veteran is presently unrepresented.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims.  In a July 2010 communication, he declined the option of testifying at a personal hearing.

New and Material Evidence

With regard to the Veteran's petition to reopen his claims of entitlement to service connection for sinus headaches and elevated liver function test results, to establish jurisdiction over these issues, the Board must first consider whether new and material evidence has been submitted to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  Therefore, these issues have been characterized as shown on the first page of the decision.

Rice Consideration

The Board notes that "a request for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  However, the record before the Board does not contain any indication that a claim for a TDIU was expressly raised by the Veteran or reasonably raised by the record.  On the contrary, to the Board's knowledge, the record reflects that the Veteran has maintained employment throughout the course of the appeal.

The issues of entitlement to an effective date prior to March 23, 2007, for the award of service connection for peripheral neuropathy of the upper and lower extremities, entitlement to an effective date prior to March 1, 2006, for the award of service connection for hypertension, and entitlement to an effective date prior to July 17, 1996, for the award of service connection for dyshidrotic type dermatitis of the hands and feet, have been raised by the record, but have not been adjudicated by the AOJ.  See VA Form 9, April 23, 2010.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of whether new and material evidence has been received sufficient to reopen the previously denied claims of entitlement to service connection for a left heel condition, a dental disability, and cold injury residuals of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.
FINDINGS OF FACT

1.  An unappealed rating action dated in June 1995 denied entitlement to service connection for chronic headaches.

2.  The additional evidence associated with the Veteran's VA claims file since the June 1995 rating action is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for sinus headaches.

3.  The preponderance of the evidence is against a finding that the Veteran currently suffers from sinus headaches that are the result of a disease or injury in active duty service.

4.  Evidence received since the issuance of the July 2005 Board decision is new, but does not relate to unestablished facts necessary to substantiate the claim of whether elevated liver function test results (claimed as a liver condition) were incurred or aggravated in active duty service, and does not raise a reasonable possibility of substantiating the claim.

5.  Elevated cholesterol levels are laboratory findings and not disabilities for VA compensation purposes.

6.  An adverse drug effect is not considered a disability for VA compensation purposes.

7.  The preponderance of the evidence is against a finding that the Veteran currently suffers from a low back disability as the result of a disease or injury in active duty service.

8.  The Veteran does not have current diagnoses of a cardiac condition manifested by chest pain, a bilateral calf condition, a bilateral Achilles condition, bilateral plantar fasciitis, or a bilateral MPJ condition.
9.  The preponderance of the evidence is against a finding that the Veteran currently suffers from a bilateral calf disability as a result of a disease or injury in active duty service or as due to a service-connected disability.

10.  The preponderance of the evidence is against a finding that the Veteran currently suffers from a bilateral Achilles condition as a result of a disease or injury in active duty service or as due to a service-connected disability.

11.  The preponderance of the evidence is against a finding that the Veteran currently suffers from a bilateral plantar fasciitis as a result of a disease or injury in active duty service or as due to a service-connected disability.

12.  The preponderance of the evidence is against a finding that the Veteran currently suffers from a bilateral MPJ condition as a result of a disease or injury in active duty service or as due to a service-connected disability.

13.  The preponderance of the evidence is against a finding that the Veteran currently suffers from hypothyroidism as a result of his service-connected diabetes mellitus, Type II.

14.  The preponderance of the evidence is against a finding that the Veteran currently suffers from a bilateral ankle disability as a result of a disease or injury in active duty service or as due to a service-connected disability.

15.  The preponderance of the evidence is against a finding that the Veteran currently suffers from a bilateral knee disability as a result of a disease or injury in active duty service or as due to a service-connected disability.

16.  The Veteran's RLE peripheral neuropathy is manifested by moderate incomplete paralysis of the median nerve. 

17.  The Veteran's LLE peripheral neuropathy is manifested by moderate incomplete paralysis of the median nerve. 

18.  The Veteran's RUE peripheral neuropathy is manifested by moderate incomplete paralysis of the median nerve.

19.  The Veteran's LUE peripheral neuropathy is manifested by moderate incomplete paralysis of the median nerve.

20.  The Veteran's service-connected dyshidrotic dermatitis of the hands and feet requires the constant use of a topical corticosteroid; this treatment was required consistently for at least the prior 24 months.

21.  The Veteran's hypertension has not been characterized by diastolic blood pressure that was predominantly 110 or greater, or by systolic blood pressure that has been predominantly 200 or greater. 

22.  The medical and other evidence of record does not indicate that the Veteran's service-connected peripheral neuropathy of the upper and lower extremities, hypertension or skin disorder, are so exceptional or unusual that referral for extraschedular consideration by designated authority is required. 

23.  The Veteran's son, G.R., Jr., was born in March 1981 and attained 18 years of age in March 1999; he is currently 30 years of age.

24.  It has not been shown that the Veteran's son, G.R., Jr., became permanently incapable of self-support prior to the date of attaining the age of 18 years.


CONCLUSIONS OF LAW

1.  The June 1995 rating action, which denied entitlement to service connection for chronic headaches, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been presented sufficient to reopen the claim of entitlement to service connection for sinus headaches.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156 (2011).

3.  Sinus headaches were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  New and material evidence has not been received for the claim of entitlement to service connection for elevated liver function test results; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

5.  Service connection for elevated cholesterol readings is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

6.  Service connection for an adverse drug effect is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

7.  A low back disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

8.  A cardiac condition, manifested by chest pain, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

9.  A bilateral calf condition was not incurred in or aggravated by active duty service or due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

10.  A bilateral Achilles condition was not incurred in or aggravated by active duty service or due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

11.  Bilateral plantar fasciitis was not incurred in or aggravated by active duty service or due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

12.  A bilateral MPJ condition was not incurred in or aggravated by active duty service or due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

13.  Hypothyroidism was not incurred in or aggravated by active duty service or due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

14.  A bilateral ankle disability was not incurred in or aggravated by active duty service or due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

15.  A bilateral knee disability was not incurred in or aggravated by active duty service or due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

16.  The criteria for an evaluation of 20 percent for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2011). 

17.  The criteria for an evaluation of 20 percent for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2011). 

18.  The criteria for a disability rating of 30 percent for right (major) upper extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8515 (2011).

19.  The criteria for a disability rating of 20 percent for left (minor) upper extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8515 (2011).

20.  The criteria for a 60 percent disability rating for dyshidrotic dermatitis of the hands and feet have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.118, Diagnostic Code 7806 (2011). 

21.  The criteria for a rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7101 (2011). 

22.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).

23.  The Veteran's son, G.R., Jr., was not permanently incapable of self-support prior to attaining the age of 18 years, and is not recognized as the helpless child of the Veteran.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.57, 3.356 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of a petition to reopen a service connection claim, the claimant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to and following the initial adjudication of the Veteran's claims, letters dated in February 2006, May 2006, October 2007, December 2007, and April 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  Although several of these letters were not sent prior to initial adjudication of the Veteran's claims, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided ample time to respond with additional argument and evidence, the claims were readjudicated and a statement of the case was provided to the Veteran in February 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent, supra.

The Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit overruled Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

According to VA Office of General Counsel, because the issues of entitlement to increased disability ratings for peripheral neuropathy and hypertension stem from initial grants of service connection, VCAA notice obligations are fully satisfied once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely notice of disagreement with respect to the initial rating or effective date assigned following the grant of service connection.  The Veteran has not alleged that he received inadequate VCAA notice with respect to these issues.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements"].

With respect to the issue of entitlement to an increased disability rating for dyshidrotic type dermatitis of the hands and feet, the Veteran was provided with Vazquez compliant notice in April 2009.  Although the Veteran was not provided with this notice prior to the initial adjudication of his claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated and a statement of the case was provided to the Veteran in February 2010.  See Prickett, supra.


All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2008) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The record indicates that the Veteran has undergone a number of VA examinations, the results of which have been included in the claims file for review.  The most recent of those medical examinations occurred in January 2008.  The examinations involved a review of the claims file, a thorough examination of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The 2008 VA examination reports are thorough and supported by VA outpatient treatment records.  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

A.  Sinus Headaches

After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for sinus headaches.  The RO's June 1995 rating action denied the Veteran's claim of entitlement to service connection for chronic headaches.  At the time of the June 1995 denial, the Veteran's service treatment records and a VA examination report dated in December 1994 were of record.  At that time, the Veteran's claim was denied based on the fact that there was no evidence of chronic, recurrent headaches.
Objective evidence has been added to the record since the June 1995 denial, including VA and private treatment records and a VA examination report.  This evidence is not cumulative or redundant; it has not been submitted previously.  The evidence raises a reasonable possibility of substantiating the claim since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  Accordingly, the claim of entitlement to service connection for sinus headaches is reopened, and must be considered in light of all the evidence, both old and new.

B.  Elevated Liver Function Test Results

Prior to the Board's July 2005 denial of the Veteran's claim, service and post-service treatment records documented elevated liver enzymes, which were considered possibly due to INH therapy administered in service after the Veteran tested positive for tuberculosis.  However, the Veteran was not diagnosed with a liver disorder.  The Board found that although the Veteran had been shown to have elevated liver enzymes on several occasions, a liver disease was not attributed to those laboratory findings.  Further, elevated liver enzymes were noted to be symptoms, or laboratory results, and were not, in and of themselves, considered disabilities.  Accordingly, the Board denied the Veteran's claim based on legal insufficiency.  The Board noted that when the law, and not the evidence, is dispositive, a claim for VA benefits should be denied or an appeal terminated because of the absence of legal merit of the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As such, regardless of the evidence submitted by the Veteran in the present case, there is no legal basis for the award of service connection for elevated liver function test results.  The appeal to reopen the Veteran's claim of entitlement to service connection for elevated liver function test results is denied.

III.  Service Connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2011).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt, which exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102 (2011).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.

A.  Cardiac Condition, Bilateral Calf Condition, Bilateral Achilles Condition, Bilateral Plantar Fasciitis, and Bilateral MPJ Pain

The Veteran contends that he currently suffers from a cardiac condition (manifested by chest pain), as well as a bilateral calf condition, a bilateral Achilles condition, bilateral plantar fasciitis, and bilateral MPJ pain, to include as secondary to his service-connected pes planus.

In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

During his January 2008 heart examination, the Veteran complained of periodic chest pain.  The VA examiner noted that in June 2003, the Veteran participated in a myocardial perfusion stress test.  At that time, the Veteran demonstrated slightly decreased uptake in the ateroseptal wall and posterobasal wall.  The overall impression was a normal ejection fraction of 46 percent.  (See VA Treatment Record, June 11, 2003.)  Further, in December 2003, the Veteran's cardiac catheterization report reflected that the Veteran's left main artery, left anterior descending artier, circumflex artery, and right carotid artery were all normal.  The abdominal aortography was normal without renal artery stenosis.  The impression was normal coronaries and moderate left ventricle dysfunction.  (See VA Treatment Record, December 29, 2003.)  The January 2008 VA examiner noted that the Veteran did not demonstrate coronary artery disease, had no cardiomegaly by percussion, and had good breath sounds.  The VA examiner stated that the Veteran did not have a cardiac diagnosis.  See VA Heart Examination Report, January 24, 2008.

Upon VA foot examination in January 2008, the VA examiner noted that the Veteran had no history of hospitalization or trauma associated with his lower extremities.  Upon physical examination, there was no swelling, heat, redness, stiffness, fatigability, weakness, of lack of endurance of the bilateral feet.  The Veteran reported tenderness with pressure on the plantar aspect of the heel.  There was evidence of callosities.  There was no evidence of hammertoes, hallus valgus or rigidus.  There was no vascular or skin abnormality and no evidence of pes cavus.  The Veteran's Achilles alignment was normal and there was no evidence of forefoot malalignment.  There was some mild pronation, but no muscle atrophy or other foot deformity was evident.  There was no evidence of gastroc-soleus complex tenderness, nodules, swelling, warmth, atrophy or tendon defects.  X-rays of the feet performed in June 2007 were normal, with no evidence of recent or old trauma or arthritis.  The VA examiner diagnosed the Veteran with mild bilateral pes planus and callous formations on the first metatarsal head, bilaterally.  The VA examiner also noted that there was no objective evidence of a bilateral calf condition, a left heel condition, a bilateral Achilles condition, active or chronic plantar fasciitis, or bilateral MPJ pain.  See VA Foot Examination Report, January 24, 2008.

The only evidence of record in support of the Veteran's claims that he currently suffers from the aforementioned conditions consists of his own lay statements.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, while the Veteran is certainly competent to report that he suffers from chest pain and bilateral lower extremity pain, he is not competent to provide a diagnosis for these conditions, as they are not capable of lay observation.

Accordingly, the Veteran has failed to establish that he has current diagnosis for these claimed conditions.  As such, the Board concludes that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a cardiac condition, a bilateral calf condition, a bilateral Achilles condition, bilateral plantar fasciitis, and bilateral MPJ pain.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  The benefits sought on appeal are accordingly denied.

B.  High Cholesterol and Adverse Drug Effect

The Veteran contends that he currently suffers from high cholesterol and an adverse drug effect.

Service connection is only warranted where the evidence demonstrates disability.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1 (2011); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An elevated cholesterol level represents a laboratory finding and not a disability for VA purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Further, the Veteran has not specified what adverse reaction he experiences from taking medication.  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Rabideau, supra; Gilpin, supra; Degmetich, supra.  

As such, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  The benefits sought on appeal are accordingly denied.

C.  Low Back Disorder

The Veteran contends that he currently suffers from a low back disorder as the result of a disease or injury in active duty service.  The Board disagrees.

It is undisputed that the Veteran currently suffers from a low back disorder.  See, e.g., VA Spine Examination Report, January 24, 2008.  Hickson element (1), current disability, is accordingly satisfied.

With respect to Hickson element (2), in-service disease or injury, the Veteran's service treatment records reveal that upon entry into service, his spine and musculoskeletal system was considered to be normal.  The Veteran also denied experiencing recurrent back pain and stated that he was in good health.  See Standard Forms (SF) 88 & 93, Service Entrance Examination Reports, March 18, 1974.  A periodic examination conducted in October 1977 noted the Veteran's spine to be normal.  See SF 88, Periodic Service Examination Report, October 4, 1977.  A September 1978 examination noted the Veteran's spine to be normal.  The Veteran stated that he did not suffer from recurrent back pain.  See SF 88 & 93, Drill Instructor School Examination Reports, September 27, 1978.  In August 1984, the Veteran's spine was again noted to be normal.  See SF 88, Periodic Service Examination Report, August 7, 1984.  The Veteran's spine was noted as normal in February 1990.  The Veteran stated that he did not suffer from recurrent back pain.  See SF 88 & 93, Periodic Service Examination Reports, February 9, 1990.  Upon his retirement from military service in December 1993, the Veteran's spine was noted to be normal upon clinical evaluation and he specifically denied experiencing recurrent back pain.  See SF 88 & 93, Service Retirement Examination Reports, December 14, 1993.  As there is no evidence of a disease or injury to the low back during the Veteran's time in service, element (2) of Hickson has not been satisfied.  See Hickson, supra.

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such is manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  The evidence fails to reflect that the Veteran was diagnosed with arthritis of the lumbar spine within his first post-service year.  As such, he is not afforded the presumption set forth under 38 C.F.R. §§ 3.307, 3.309(a).

With respect to crucial Hickson element (3), nexus, the Board notes that conflicting medical evidence exists within the claims file.  Further, there is a question of whether an intercurrent injury is the cause of the Veteran's current low back pain.

A VA treatment record dated in October 1999, indicated that the Veteran sustained a blow to the left side of his head in 1998.  He complained of significant back pain in association with this blow.  See VA Treatment Record, October 20, 1999.  In February 2003, the Veteran sought medical treatment from the Achievement Center, which provided him with physical therapy for his back and neck pain.  At that time, the Veteran stated that his back pain began in 1998, following a work accident, when he was hit on the head with a metal pipe.  See Private Treatment Record, The Achievement Center, February 4, 2003.  In October 2004, a note from the Veteran's family practice physician noted that he suffered from back pain following a trauma.  X-rays taken in conjunction with the Veteran's complaints revealed a normal lumbar spine.  See Private Treatment Record, Allen Ridge Family Care Center, October 4, 2004; see also VA Treatment Record, X-ray Report, October 7, 2004.  These X-ray findings were echoed by VA treatment records in October 2005, which also noted a normal lumbar spine.  See VA Treatment Record, October 19, 2005.

In November 2007, J. W. Batson, D.C. noted that the Veteran's January 2006 magnetic resonance imaging (MRI) report of the lumbar spine revealed degenerative disc disease of the lumbar spine as well as protrusion of L4-5 and L5-S1 with mild disc desiccation.  See Private Treatment Record, J. W. Batson, D.C., November 28, 2007.  

The Veteran was afforded a VA spine examination in January 2008.  Based on 
X-ray and MRI results, the VA examiner diagnosed the Veteran with a moderate sized protrusion at L4-5 without associated spinal stenosis or definitive signs of nerve root impingement.  There was mild disc bulging at L3-4.  The VA examiner opined that the Veteran's current lumbar spine condition was less likely than not related to his military service.  This conclusion was based on the VA examiner's observation that there was no objective evidence of record that connected the Veteran's current spine condition to an in-service injury.  See VA Spine Examination Report, January 24, 2008.

In June 2008, the Veteran submitted a statement from J. W. Batson, D.C., in support of his claim.  Dr. Batson stated that, based on the Veteran's reported history of having several accidents while in an Army Personnel Carrier and "full load gear" running in combat boots for 20 years, his degenerative disc disease and degenerative joint disease of the lumbar spine (as visualized on MRI scanning) were related to his time in active duty service.  See Statement of J. W. Batson, D.C., June 20, 2008. 

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  With respect to the opinion of Dr. Batson, this conclusion is speculative in nature and provides little or no rationale for the conclusion relating the Veteran's current low back disorder to his military service.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, it is entitled to little probative value.
To the extent that the Veteran is contending that the currently diagnosed low back disorder is related to his military service, the Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lay reports of current disability are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current disability to in-service disease or injury.  

In this regard, the Veteran is not competent to comment on medical matters such as etiology as it is complex medical question.  See 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions]; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Accordingly, the statements offered by the Veteran in support of the claim are not competent evidence of a nexus between the Veteran's current low back disorder and military service.

To the extent that the Veteran is contending that he has experienced low back pain on a continuous basis since service, the Board is aware of the provisions of 38 C.F.R. § 3.303(b).  In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, the lack of evidence of treatment may bear upon the credibility of the Veteran's current assertions of a continuity of symptomatology.  While competent to report low back pain, the Veteran is not competent to report that his symptoms during service and shortly thereafter were manifestation of a chronic disability.  Moreover, the Board finds his statements regarding continuity of symptomatology to be not credible.  In this regard, the Board observes that the Veteran's current contention of low back symptomatology continually since service is contradicted by his statements in both 1999 and 2003 with respect to his work injury.  Further, the January 2008 VA examiner clearly stated that the Veteran's current low back disorder was not the result of his time in active duty service.

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court held that in order to award service connection 38 C.F.R. § 3.303(b), there must be medical evidence on file demonstrating a relationship between a veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent.  Such evidence is lacking in this case.  Continuity of symptomatology after service is therefore not demonstrated.

As such, the Board finds the January 2008 VA medical opinion to be the most probative.  The VA examiner thoroughly reviewed the Veteran's claims file, to include his service treatment records, provided the Veteran with a thorough examination, and supported his conclusion with appropriate rationale.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, Hickson element (3), nexus, has not been satisfied, and the Veteran's claim fails on this basis.  See Hickson, supra.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  The benefit sought on appeal is accordingly denied.

D.  Sinus Headaches

The Veteran contends that he currently suffers from sinus headaches as a result of his time in active duty service.

It is undisputed that the Veteran currently suffers from chronic sinus headaches.  See, e.g., VA Examination Report, January 24, 2008.  Hickson element (1), current disability, is accordingly satisfied.

With respect to Hickson element (2), in-service disease or injury, the Veteran's service treatment records reveal that upon entry into service, his neurologic system was considered to be normal.  The Veteran also denied experiencing frequent or recurrent headaches and stated that he was in good health.  See Standard Forms (SF) 88 & 93, Service Entrance Examination Reports, March 18, 1974.  Throughout the Veteran's time in active duty service, he repeatedly complained of and received treatment for headaches.  These headaches were associated with either gastroenteritis or with his sinuses.  See Service Treatment Records, generally.  Further, upon his retirement from active duty, despite the normal clinical evaluation of the Veteran's neurologic system, he continued to complain of headaches.  See SF 88 & 93, Service Retirement Examination Reports, December 14, 1993.  Accordingly, the Board finds that there is ample evidence of headaches in service.  Element (2) of Hickson has been satisfied.  See Hickson, supra.

Turning to crucial Hickson element (3), nexus, the Board notes that the Veteran participated in a VA examination in January 2008.  At that time, the VA examiner noted the June 2007 computed tomography (CT) scan results of the maxillary sinuses.  The CT scan revealed mild right maxillary sinusitis.  As such, the Veteran was diagnosed with sinus headaches.  The VA examiner noted that the Veteran's sinus headaches were considered a symptom of sinusitis, and not a disability alone.  See VA Examination Report, January 24, 2008.

The Board also notes that its June 2007 decision previously denied the Veteran's claim of entitlement to service connection for sinusitis.  As the Veteran's sinus headaches have been noted as a symptom of sinusitis, and the Veteran has not filed a petition to reopen his previously denied claim for sinusitis, the Board is unable to grant entitlement to service connection.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sinus headaches.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  The benefit sought on appeal is accordingly denied.
E.  Hypothyroidism

The Veteran contends that he currently suffers from hypothyroidism as a result of his service-connected diabetes mellitus, Type II.

As noted above, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); see also Harder, supra.  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the evidence of record establishes that the Veteran has been diagnosed with hypothyroidism.  See VA Examination Report, February 13, 2007.  Further, he is currently service-connected for diabetes mellitus, Type II.  Thus, the Veteran has satisfied elements (1) and (2) under Wallin.  

The remaining question is that of nexus.  The Veteran participated in a VA examination in February 2007.  At that time, he stated that he initially began to experience problems with his thyroid in 1998.  Shortly thereafter, he was diagnosed with hypothyroidism and was placed on replacement therapy with euthyroid.  The VA examiner opined that it was not likely that the Veteran's hypothyroidism was related to or secondary to his service-connected diabetes mellitus, Type II.  This opinion was based on review of the relevant medical literature, the Veteran's medical records and the VA examiner's clinical experience.  See VA Examination Report, February 13, 2007.

In January 2008, the Veteran participated in a second VA examination.  At that time, the Veteran's thyroid function tests were normal.  The VA examiner did not render an additional opinion as to the nature and etiology of this condition.  See VA Examination Report, January 24, 2008.

To the extent that the Veteran is contending that the currently diagnosed hypothyroidism is related to his military service, the Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson, supra; Jandreau, supra.  The Veteran's lay reports of current disability are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current disability to in-service disease or injury.  

In this regard, the Veteran is not competent to comment on medical matters such as etiology as it is a complex medical question.  See 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions]; Woehlaert, supra.  Accordingly, the statements offered by the Veteran in support of the claim are not competent evidence of a nexus between the Veteran's hypothyroidism and his service-connected diabetes mellitus, Type II.

As such, the Board finds the February 2007 VA medical opinion to be the most probative.  The VA examiner thoroughly reviewed the Veteran's claims file, to include his service treatment records, provided the Veteran with a thorough examination, and supported his conclusion with appropriate rationale.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, Wallin element (3), nexus, has not been satisfied, and the Veteran's claim fails on this basis.  See Hickson, supra.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypothyroidism, to include as secondary to service-connected diabetes mellitus, Type II.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  The benefit sought on appeal is accordingly denied.



F.  Bilateral Knee and Ankle Conditions

The Veteran contends that he currently suffers from bilateral knee and ankle conditions that are the result of his time in active duty service.

It is undisputed that the Veteran currently suffers from patellar tendonitis and osteoarthritis of the knees and ankles.  See, e.g., VA Examination Report, January 24, 2008.  Hickson/Wallin element (1), current disability, is accordingly satisfied.

With respect to Hickson element (2), in-service disease or injury, the Veteran's service treatment records reveal that upon entry into service, his lower extremities were considered to be normal.  The Veteran also denied experiencing swollen or painful joints, lameness, arthritis, bone or joint deformity, a "trick" or locked knee, and foot trouble.  He stated that he was in good health.  See Standard Forms (SF) 88 & 93, Service Entrance Examination Reports, March 18, 1974.  In July 1990, the Veteran complained of left knee pain.  Upon X-ray report, the Veteran's left knee was considered normal.  See Service Treatment Record, July 1990.  The Veteran was also treated in March 1977 and October 1978 for complaints of right ankle pain.  He was diagnosed with a right ankle sprain on both occasions.  Associated X-ray reports found the Veteran's right ankle to be normal.  See Service Treatment Records, March 1977 and October 1978.  In October 1988, the Veteran complained of left ankle pain.  He was diagnosed with a left ankle sprain.  X-ray reports of the left ankle were normal.  See Service Treatment Record, October 1988.  Upon his retirement from active duty, despite the normal clinical evaluation of the Veteran's lower extremities, he continued to complain of swollen or painful joints.  See SF 88 & 93, Service Retirement Examination Reports, December 14, 1993.  Accordingly, the Board finds that there is ample evidence of knee and ankle disorders in service.  Element (2) of Hickson has been satisfied.  See Hickson, supra.

The Veteran is service-connected for pes planus.  As such, Wallin element (2) has been satisfied.  See Wallin, supra.

Turning to crucial Hickson/Wallin element (3), nexus, the Board notes that the Veteran participated in a VA joints examination in January 2008.  At that time, he reported no history of injury or hospitalization for his knees or ankles.  He stated that he took over-the-counter medication for his knees and ankles as well as massage.  Upon physical examination of the knees and ankles, the VA examiner noted that there was no deformity, giving way, instability, weakness, dislocation or subluxation, locking episodes, effusion, or limitation of motion.  The Veteran demonstrated a slightly antalgic gait, due to his claimed pain associated with his lumbar spine, knees, ankles, and feet.  There was no evidence of inflammatory arthritis of ankylosis.  See VA Joints Examination Report, January 24, 2008.

X-rays reports revealed mild degenerative changes to both ankles and mild to moderate osteoarthritis of the knees.  The VA examiner opined that the Veteran's knee and ankle conditions were less likely than not caused by his military service or to his service-connected pes planus.  In support of this conclusion, the VA examiner stated that review of the Veteran's medical records as well as the relevant medical literature did not support this contention.  Further, there was no documentation that supports a primary diagnosis of osteoarthritis that is caused by pes planus.  Id.

To the extent that the Veteran is contending that the currently diagnosed knee and ankle disabilities are related to his military service, the Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson, supra; Jandreau, supra.  The Veteran's lay reports of current disability are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current bilateral knee and ankle disabilities to an in-service disease or injury or to his service-connected pes planus.

In this regard, the Veteran is not competent to comment on medical matters such as etiology as it is complex medical question.  See 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions]; Woehlaert, supra.  Accordingly, the statements offered by the Veteran in support of the claims are not competent evidence of a nexus between his current knee and ankle disabilities and service or his service-connected pes planus.

As such, the Board finds the January 2008 VA medical opinion to be the most probative.  The VA examiner thoroughly reviewed the Veteran's claims file, to include his service treatment records, provided the Veteran with a thorough examination, and supported his conclusion with appropriate rationale.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, Hickson/Wallin element (3), nexus, has not been satisfied, and the Veteran's claims fail on this basis.  See Hickson, supra.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral knee and ankle disabilities.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, supra.  The benefit sought on appeal is accordingly denied.

IV.  Increased Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  When an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim, where distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as will be discussed below, the disabilities at issue have not significantly changed during the pendency of this appeal and uniform evaluations are warranted. 

In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  See 38 C.F.R. § 4.2 (2011).  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  See 38 C.F.R. § 4.10 (2011).  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011). 

A.  Peripheral Neuropathy

Initially, the Board notes that the Veteran was awarded service connection for diabetes mellitus, Type II, in July 1995.  In 2006, the Veteran filed claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, secondary to his service-connected diabetes mellitus.  In March 2008, the RO granted the Veteran's claims, and awarded a 10 percent disability rating for each extremity.
Lower Extremities

The Veteran has been assigned a 10 percent disability rating for each lower extremity under Diagnostic Code 8520.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2011).

Incomplete paralysis of the sciatic nerve will be rated as 10 percent disabling where mild, 20 percent disabling where moderate, 40 percent disabling where moderately severe, and 60 percent disabling where severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, with no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, will be rated as 80 percent disabling.  Neuritis and neuralgia of the sciatic nerve will be rated on the same basis.  Id.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124(a) (2011).

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  See 38 C.F.R. §§ 4.123, 4.124 (2011).

In this case, the Veteran has consistently reported having burning and numbness in his lower extremities.  During his January 2008 VA examination, the Veteran reported experiencing numbness and tingling in both feet since he was in military service.  Over the prior two years however, the Veteran stated that the numbness, tingling, and pain had increased in both his lower legs.  The Veteran reported his pain to be 6/10, which was aggravated by moving, driving, or walking.  The VA examiner noted that the Veteran had numbness and mild paresthesias, but no loss of function.  Upon physical examination, the Veteran's feet were both warm, dorsalis pedis was 2+, and there was no edema, no callus or lacerations.  See VA Examination Report, January 24, 2008.

Neurologic testing revealed the Veteran's cranial nerves II through XII to be intact.  Motor power was 5+ in the lower extremities and sensation to light touch and monofilament was diminished in both lower feet in the distribution of the stockings.  The VA examiner stated that these findings were consistent with mild to moderate peripheral neuropathy of the lower extremities.  Id.

Due to the credible and consistent complaints of the Veteran, the Board finds that an overall moderate rating for each lower extremity is warranted and that degree of impairment has been present during the appeal period.  Accordingly, a 20 percent rating is warranted for each lower extremity.  However, the evidence does not support a finding of moderately severe incomplete paralysis for either low extremity.  As noted, the Veteran's disability has been described, at worst, as moderate on examination.  This is supported by the objective findings, which reveal normal muscle tone, no muscle atrophy, and no imbalance or gait abnormality.  Reflex examination findings of the lower extremities were 2+.  Thus, a rating in excess of 20 percent is not warranted for either lower extremity.

Upper Extremities

The Veteran has been assigned a 10 percent disability rating for each upper extremity under Diagnostic Code 8515.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8515 (2011).

Diagnostic Code 8515 provides the rating criteria for the median nerve.  Complete paralysis of the median nerve contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  Complete paralysis is evaluated as 70 percent for the major limb, and 60 percent for the minor limb.  Severe paralysis warrants a 50 percent rating for the major limb and a 40 percent rating for the minor limb.  Moderate paralysis warrants a 30 percent rating for the major limb and a 20 percent rating for the minor limb.  Mild impairment warrants a 10 percent rating for both major and minor limb.  Id.
In a Note to the applicable rating code, it is indicated that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings. 

As noted, the Veteran has been assigned a 10 percent for each of his upper extremities under Diagnostic Code 8515 (median nerve).  The Board has also considered rating each arm under Diagnostic Code 8512 for the lower radicular group.  However, testing showed no electrophysiological evidence of left median or right ulnar neuropathy.  The Veteran has been shown to have moderate neuropathy in the right median and left median nerves with no more than mild neuropathy in the remaining upper extremity nerves.  Therefore, the Board finds that it is appropriate to rate the upper extremities under Diagnostic Code 8515 for paralysis of the median nerve.  Impairment of the remaining nerves of the upper extremities is not sufficient in extent to consider Diagnostic Code 8512.  

During his January 2008 VA examination, the Veteran complained of numbness, tingling, and burning of the upper extremities.  He reported that these symptoms had increased in severity over the prior two years.  The Veteran indicated a pain level of 6/10, which was aggravated by additional movement.  Upon physical examination, the Veteran's cranial nerves II through XII were intact and motor power was 5+ in the upper extremities.  Sensation to light touch and monofilament was diminished moderately in both hands in the distribution of gloves.  The VA examiner opined that these findings were consistent with mild to moderate peripheral neuropathy in the upper extremities.  See VA Examination Report, January 24, 2008.

Due to the credible and consistent complaints of the Veteran, the Board finds that an overall moderate rating for each upper extremity is warranted and that degree of impairment has been present during the appeal period.  Based on the above, the Board finds that on the left side (minor), the Veteran has moderate median nerve impairment, which warrants a 20 percent rating.  On the right (major) side, the Veteran has moderate median nerve impairment, which warrants a 30 percent rating.  

However, the evidence does not support a finding of severe incomplete paralysis of the median nerve of either extremity to warrant even higher ratings.  As noted, the Veteran's disabilities have been described, at worst, as moderate on examination.  This is supported by the objective findings, which reveal normal muscle tone and no muscle atrophy.  Reflex examination findings of the upper extremities were 2+, and motor examination findings were 5+.  Thus, ratings in excess of 30 and 20 percent, respectively, are not warranted.

Accordingly, the Board finds that a rating of 30 percent is warranted for the right upper extremity, but no higher, and a rating of 20 percent, but no higher, is warranted for the left upper extremity, under Diagnostic Code 8515.  In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence supports increased disability ratings for peripheral neuropathy of the upper and lower extremities.

Extraschedular Consideration

For the sake of brevity, the matter of possible entitlement to an extraschedular rating will be addressed below in regards to all six increased rating issues on appeal.  

B.  Hypertension

The Veteran is currently assigned a 10 percent rating for hypertension under Diagnostic Code 7101.  

Diagnostic Code 7101 provides a 10 percent disability rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more requiring continuous medication for control.  A higher 20 percent disability rating may be assigned if diastolic pressure is predominantly 110 or more, or systolic pressure predominantly 200 or more.  Diastolic pressure of 120 or more is rated at 40 percent disabling, and a maximum 60 percent disability rating is warranted for diastolic pressure of 130 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

The claims file contains a voluminous amount of VA clinical and private records, which document treatment for hypertension.  The Veteran's hypertension has been described as being uncontrolled, fair, and controlled.  The Board has thoroughly reviewed these records.  At no time was the Veteran's hypertension characterized by diastolic blood pressure that was predominantly 110 or greater, or by systolic blood pressure that has been predominantly 200 or greater.  The diastolic readings were predominantly 100 or below.  Several readings were over 100, but none were predominantly over 110.  The systolic pressure readings were all under 200.  See VA Treatment Records, generally; Private Treatment Records, generally.

Thus, the evidence demonstrates that the Veteran's blood pressure readings are not characterized by diastolic blood pressure that was predominantly 110 or greater, or by systolic blood pressure that has been predominantly 200 or greater.  Accordingly, an increased disability rating for hypertension is not warranted.  

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert, supra.  In this case, the preponderance of the evidence is against an increased disability rating for hypertension.

Extraschedular Consideration

For the sake of brevity, the matter of possible entitlement to an extraschedular rating will be addressed below in regards to all six increased rating issues on appeal.


C.  Dyshidrotic Dermatitis of the Hands and Feet

The Veteran is currently assigned a 10 percent disability rating for dyshidrotic dermatitis of the hands and feet.  His skin disability has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7806, analogous to dermatitis or eczema.  See 38 C.F.R. §§ 4.20, 4.27 (2011).   

The Board notes that the criteria for rating scars were revised for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008), codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2011).  However, because the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied in the present case.  Id.  Notably, these revisions to the rating schedule did not affect the rating criteria for Diagnostic Code 7806.  

In the present case, there is no indication of scars associated with the Veteran's service-connected skin disability that might warrant evaluation under Diagnostic Codes 7800 to 7805.  See 38 C.F.R. § 4.118 (2011); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (indicating the choice of diagnostic code must be upheld if supported by explanation and evidence); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in diagnostic code must be specifically explained).  Indeed, the Veteran's skin disability does not demonstrate disfigurement of the head, face or neck, precluding Diagnostic Code 7800; nor does he have scars that are deep or cause limited motion, precluding Diagnostic Code 7801; nor does he have scars that limit function of the affected part, precluding Diagnostic Code 7805.  In addition, Diagnostic Code 7802 (large superficial scars), Diagnostic Code 7803 (unstable superficial scars) and Diagnostic Code 7804 (painful superficial scars) simply do not afford the possibility of a rating higher than 10 percent, also rendering them inapplicable.  

Here, the Veteran has been diagnosed with dyshidrotic dermatitis of the hands and feet.  In that regard, Diagnostic Code 7806 provides ratings for dermatitis or eczema.  A higher 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned for dermatitis or eczema when more than 40 percent of the entire body or more than 40 percent of exposed areas is affected, or when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  

The Veteran participated in a VA skin examination in February 2007.  At that time, he complained of constant itching of the affected areas.  He was treated with clobetasol propionate cream (0.05 percent) and desonide ointment (0.05 percent) (topical corticosteroids) for use twice per day on a constant basis for the prior 12 months.  Upon physical examination, the VA examiner noted that zero percent of the Veteran's head, face, neck and hands were affected by his dermatitis.  10 to 15 percent of the Veteran's total body area was affected, however.  The Veteran's skin findings were consistent with eczema, to include scaling skin at the feet and ankles, without scarring, disfigurement, or functional impairment.  See VA Skin Examination Report, February 13, 2007.

Upon VA skin examination in January 2008, the Veteran continued to complain of constant itching of the affected areas.  His treatment with clobetasol propionate cream (0.05 percent) and desonide ointment (0.05 percent) (topical corticosteroids) was continued and had been used on a constant basis for the prior 12 months.  Upon physical examination, the VA examiner noted that less than five percent of the Veteran's exposed areas (head, face, neck, and hands) were affected.  Greater than 5 percent but less than 20 percent of the Veteran's total body area was affected.  The VA examiner noted: mildly thickened skin on the palmar aspect, bilaterally; palmar dryness with accentuated skin lines; few unroofed vesicles accompanied by peeling and lichenification; and mild fissuring interdigitally.  There were no scoriations, blisters or erythema.  On his feet, the Veteran showed dryness, peeling, and mildly thickened skin on the plantar aspect, with no scoriations, vesicles or erythema.  There was some callous formation on the bilateral lateral aspect of the first metatarsal.  The Veteran was diagnosed with dyshidrotic eczema of the hands and feet as well as callous formation of the bilateral lateral aspect of the first metatarsal.  See VA Skin Examination Report, January 24, 2008.

As such, resolving any doubt in favor of the Veteran, the Board finds that constant systemic therapy has been required over the previous 12 month period such that the Veteran is entitled to a 60 percent rating for his service-connected dyshidrotic dermatitis.  This is the maximum rating allowable under this Diagnostic Code.  

Furthermore, the Board finds that the Veteran's symptoms have most closely approximated the symptoms described under the criteria for a 60 percent rating under Diagnostic Code 7806 throughout the appellate period, such that is not necessary to "stage" the Veteran's rating.  See Hart, 21 Vet. App. at 509-10.  Therefore, although the evidence of record shows that the Veteran's symptoms became more severe in January 2008, he was nevertheless entitled to the highest rating allowable under Diagnostic Code 7806 before that time.

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert, supra.  In this case, the preponderance of the evidence supports an increased disability rating for dyshidrotic dermatitis.

Extraschedular Consideration

For the sake of brevity, the matter of possible entitlement to an extraschedular rating will be addressed below in regards to all six increased rating issues on appeal.

D.  Extraschedular Consideration of Increased Disability Ratings

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Neither the Veteran nor his representative expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his service-connected disabilities are more severe than are reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the Veteran and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected peripheral neuropathy, hypertension, or dyshidrotic dermatitis, and the Board has been similarly unsuccessful.


The record does not show that the Veteran has required frequent hospitalizations for his service-connected peripheral neuropathy, hypertension or dyshidrotic dermatitis.  There are no unusual clinical pictures presented, nor are there any other factors, which take the aforementioned disabilities outside the usual rating criteria.

In short, the evidence does not support the proposition that the Veteran's peripheral neuropathy, hypertension, or dyshidrotic dermatitis, presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).

V.  Helpless Child

The Veteran contends that his son is permanently incapacitated due to a psychiatric disability, has been continuously incapacitated since prior to his 18th birthday, and is thus entitled to the corresponding VA benefits.  The Board disagrees.

For helpless child status, it must be shown that the child became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  Principal factors for consideration are: 

(1)  The fact that a claimant is earning his own support is prima facie evidence that he is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his own efforts is provided with sufficient income for his reasonable support. 

(2)  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3)  It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases [it] should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

See 38 C.F.R. § 3.356 (2011).

Thus, under the applicable criteria, the term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support through his own efforts by reason of physical or mental defect.  See 38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2011).  

Regulations state that the child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18.  See Dobson v. Brown, 4 Vet. App. 443 (1996).  The issue is one of fact premised on competent evidence in the individual case.  See 38 C.F.R. § 3.356(a),(b) (2011); Bledsoe v. Derwinski, 1 Vet. App. 32, 33 (1990).  In Dobson, the Court held that a person may qualify as a "child" under the pertinent legal framework if he is shown to have been permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Essentially, the focus of the analysis is on the child's condition at the time of his 18th birthday.  If the child is shown to have been capable of self-support at 18, the Board need go no further.  If, however, the record reveals that he was permanently incapable of self-support at 18, the Board must point to evidence that his condition changed since that time. 

In the present case, the evidence of record reveals that the Veteran's son was born in March 1981 and attained 18 years of age in March 1999.  

In an undated statement, D.P. stated that he employed the Veteran's son at the Crown Hotel and Restaurant from April 1998 to February 2000.  While it was noted that D.P. was aware that G.R., Jr., lived with his parents during this time, there was no indication that the Veteran's son suffered from any disability.  D.P. stated that he ultimately fired G.R., Jr. due to problems with his work ability, which were not related to any specific psychiatric disability.  See Statement of D.P., undated.
In a November 2001 statement, Dr. Sonal Parikh stated that G.R., Jr. had been his patient since May 2001.  His diagnosis was schizophrenia, which required him to take medication to treatment his illness.  At that time, Dr. Parikh determined that G.R., Jr. was unable to work full-time, but was able to attend vocational rehabilitation.  See Statement of Dr. Sonal Parikh, November 13, 2001.

In July 2005, G.R., Jr. participated in a psychological evaluation with S.L. Weiss, Ph.D.  At that time, it was reported that G.R., Jr. was first diagnosed with schizophrenia at the age of 18.  Subsequently, he went downhill and became non-communicative and difficult to manage.  He reported that he had taken medication for this condition since January 2005.  It was also noted that at the age of 18, G.R., Jr. was in a special facility for demonstrating violent behavior.  He was last employed from 2003 to 2004 as a construction worker, but was ultimately fired.  See Private Psychiatric Evaluation, July 7, 2005.

While the evidence establishes that G.R., Jr. suffered from some psychiatric disability before turning 18 years old, there is no persuasive evidence that he had chronic mental or physical defects of a magnitude that would render him permanently incapable of self support by age 18.  The Board accepts the testimony and the lay evidence that G.R., Jr. was admitted to a special facility for violent behavior at the time he was 18 years old.  Nevertheless, G.R., Jr. held continuous employment at the Crown Hotel and Restaurant from 1998 (prior to turning 18 years old) until 2000. 

The determinative question is whether G.R., Jr. was capable of self-support at age 18, not whether he had a disability, which might ultimately become totally disabling.  In this case, the record shows that although he received either treatment or counseling for violent behavior prior to turning 18 years old, he was able to maintain gainful employment, and was not diagnosed with schizophrenia at the time he turned 18 years of age.  While the Board is sympathetic to the difficulty the Veteran's son experiences, the record demonstrates that he was not disabled at the time he attained 18 years of age to the extent that he was permanently incapable of self-support due to his psychiatric disability.  As such, G.R., Jr. may not be considered a "helpless child" of the Veteran. 

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim that G.R., Jr. is a "helpless child" of the Veteran.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert, supra.
ORDER

New and material evidence has been presented sufficient to reopen the claim of entitlement to service connection for sinus headaches, to this extent only, the Veteran's claim is granted.

Entitlement to service connection for sinus headaches is denied.

New and material evidence has not been received for the claim of entitlement to service connection for elevated liver function test results; the claim is not reopened.

Entitlement to service connection for elevated cholesterol readings is denied.

Entitlement to service connection for an adverse drug effect is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a cardiac condition, manifested by chest pain, is denied.

Entitlement to service connection for a bilateral calf condition, to include as due to a service-connected disability, is denied. 

Entitlement to service connection for a bilateral Achilles condition, to include as due to a service-connected disability, is denied.

Entitlement to service connection for bilateral plantar fasciitis, to include as due to a service-connected disability, is denied.

Entitlement to service connection for a bilateral MPJ condition, to include as due to a service-connected disability, is denied.

Entitlement to service connection for hypothyroidism, to include as due to a service-connected disability, is denied.
Entitlement to service connection for a bilateral ankle disability, to include as due to a service-connected disability, is denied.

Entitlement to service connection for a bilateral knee disability, to include as due to a service-connected disability, is denied.

Entitlement to a disability rating of 20 percent, but no higher, for right lower extremity peripheral neuropathy, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to a disability rating of 20 percent, but no higher, for left lower extremity peripheral neuropathy, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to a disability rating of 30 percent, but no higher, for right (major) upper extremity peripheral neuropathy, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to a disability rating of 20 percent, but no higher, for left (minor) upper extremity peripheral neuropathy, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to a disability rating of 60 percent, but not higher, for service-connected dyshidrotic dermatitis of the hands and feet is granted, subject to the statutes and regulations governing the payment of monetary benefits.  

Entitlement to a disability rating in excess of 10 percent for hypertension is denied. 

Entitlement to recognition of the Veteran's son, G.R., Jr., as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years, is denied.



REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of whether new and material evidence has been received sufficient to reopen the previously denied claims of entitlement to service connection for a left heel condition, a dental disability, and cold injury residuals of the lower extremities.

The Board notes that in October 1994, the Veteran submitted claims of entitlement to service connection for a bilateral foot disorder, to include a left heel disorder and residuals of frostbite to the feet, and entitlement to service connection for a dental disability, to include the teeth of the upper and lower jaw.  A rating decision dated on June 7, 1995, granted the Veteran's claim of entitlement to service connection for a bilateral foot disorder, characterizing this disability as pes planus.  A dental rating decision dated on June 12, 1995, denied the Veteran's claim of entitlement to service connection for a dental disability.  The Veteran did not indicate that he disagreed with these determinations within one year of their issuance.  As such, these determinations are final and the Veteran must submit new and material evidence to reopen the claims.

The Board finds that the RO did not issue the Veteran a notice letter compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court held that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In such cases, the Court in Kent stated that the VCAA requires the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The notice letter sent to the Veteran did not comply with the requirements set forth under Kent.  The Veteran must be provided with appropriate notice.



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to provide the Veteran with appropriate notice of VA's duties to notify and to assist, in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding his claims of entitlement to service connection for a left heel condition, a dental disability, and cold injury residuals of the lower extremities.

2.  Upon completion of the above, the AMC should readjudicate the claims.  In the event that the claims are not resolved to the satisfaction of the Veteran, he should be provided with a supplemental statement of the case.  If in order, the case should then be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


